           3:01-cr-30104-RM # 96   Page 1 of 3                                          E-FILED
                                                               Monday, 15 July, 2019 01:05:25 PM
                                                                   Clerk, U.S. District Court, ILCD

                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF ILLINOIS



UNITED STATES OF AMERICA,

      Plaintiff.                                 Case No. 01-30104

v.

ANDRE PINKSTON,

      Defendant.



                      MOTION TO WITHDRAW AS COUNSEL

      Thomas W. Patton, Federal Public Defender, moves to withdraw as

counsel in this case. In support, he states:

      1.       Pursuant to Administrative Order 19-MC-1001, this Court appointed

undersigned counsel to represent the Defendant on a request for a reduced

sentence pursuant to section 404 of the First Step Act of 2018.

      2.       Section 404(b) permits the Court to reduce a sentence that was

imposed for a “covered offense.” Section 404(a) defines a “covered offense” as a

violation of the crack cocaine laws that was committed before August 3, 2010.

      3.       Undersigned counsel has reviewed the Defendant’s case and

concluded that the Defendant is ineligible for a reduction under section 404 of

the First Step Act.
           3:01-cr-30104-RM # 96   Page 2 of 3



      4.       The Defendant was not convicted of an offense involving crack

cocaine. Thus, the sentence was not imposed for a “covered offense,” so section

404 of the First Step Act does not apply to the Defendant.

      5.       As counsel has determined the Defendant is ineligible for a

reduction under section 404 of the First Step Act, the Court should grant him

leave to withdraw as counsel and allow the Defendant to proceed pro se.

      WHEREFORE, the Court should enter an order allowing counsel to

withdraw and permitting the Defendant to proceed pro se.



                                                 Respectfully Submitted,

                                                 BY:    s/ Thomas W. Patton
                                                       THOMAS W. PATTON
                                                       Attorney for Defendant
                                                       Federal Public Defender
                                                       PA ID No. 88653
                                                       401 Main Street, Suite 1500
                                                       Peoria, Illinois 61602
                                                       Phone: 309/671-7891
                                                       Fax: (309) 671-7898
                                                       E-mail: Thomas_Patton@fd.org



                            CERTIFICATE OF SERVICE


      I hereby certify that on July 15, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system which will send
        3:01-cr-30104-RM # 96     Page 3 of 3



notification of such filing to the following: Assistant United States Attorney

Patrick Hansen. A copy of the foregoing was also mailed to the Defendant.


                                                   s/ Thomas W. Patton
                                                   THOMAS W. PATTON
                                                   Attorney for Defendant
                                                   Federal Public Defender
                                                   PA ID No. 88653
                                                   401 Main Street, Suite 1500
                                                   Peoria, Illinois 61602
                                                   Phone: 309/671-7891
                                                   Fax: (309) 671-7898
                                                   E-mail: Thomas_Patton@fd.org
